DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 102/103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Khorrami and Wagner references as below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 10, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorrami (US 2018/0204002 A1) in view of Wagner (US 8,374,438 B1).

Regarding claim 1, Khorrami discloses: A computer-implemented method comprising: causing an electronic system to perform a predetermined set of routines that are configured to energize a predetermined plurality of components of the electronic system to a measured extent; 
Refer to at least [0026] and [0035] of Khorrami with respect to injecting code blocks / inputs into a device to exercise various functionalities (e.g., CPU usage, memory accesses) that exhibit an identifiable baseline behavior. 
generating a plurality of field scans of the electronic system while the predetermined set of routines is performed, wherein the plurality of field scans comprise a field image capture of the electronic system,
Refer to at least [0027]-[0028], [0038], and [0050] of Khorrami with respect to obtaining side channel readings of the device, including power measurements, thermal measurements, acoustics, and vibrations. 
comparing the plurality of field scans to a plurality of baseline scans of the electronic system, wherein the plurality of field scans and the plurality of baseline scans comprise measures of the electronic system [via thermal measurements]; 
Refer to at least the abstract, [0029], and [0031] of Khorrami with respect to comparison with baseline features for the side channel readings. 
determining that one of the field scans and one of the baseline scans are different; and identifying at least one difference between the one field scan and the one baseline scan.
Refer to at least the abstract, [0014], [0046], and [0050] of Khorrami with respect to classifiers and statistical analysis utilizing the comparison to identify, e.g., indicators of drastic change or attack. 
Khorrami discloses thermal measurements, but may not fully disclose that the plurality of baseline scans comprise measures of the electronic system in an infrared spectrum. Khorrami further does not appear to specify: and wherein generating the field image capture of the electronic system comprises recreating a run state of a baseline image capture of the electronic system, and wherein the run state indicates an ambient condition of the baseline image capture. However, Khorrami in view of Wagner discloses: the plurality of baseline scans comprise measures of the electronic system in an infrared spectrum;
Refer to at least the abstract of Wagner with respect to infrared measurements of a device.
and wherein generating the field image capture of the electronic system comprises recreating a run state of a baseline image capture of the electronic system, and wherein the run state indicates an ambient condition of the baseline image capture.
Refer to at least the abstract and Col. 4, Ll. 61-Col. 5, Ll. Of Wagner with respect to facilitating repeatable alignment and reference parameters such as an ambient temperature. 
The teachings of Khorrami and Wagner both concern monitoring device emissions and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khorrami to further include alignment tools and reference parameters for at least the reasons discussed in Col. 1, Ll. 46-61 of Wagner (i.e., improving monitoring efficiency via automation). It further would have been obvious to include an infrared sensor because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., an infrared sensor as part of Khorrami’s side channel sensors, or as a specific substitute for the thermal sensor).

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Wagner; see at least FIG. 4a-7 of Wagner).

Regarding claim 8, Khorrami-Wagner discloses: The method of claim 1, wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing subtractive filtering on one of the baseline scans and a corresponding one of the field scans.
Refer to at least Col. 2, Ll. 65-Col. 3, Ll. 6 and Col. 7, Ll. 19-45 of Wagner with respect to operations on the obtained measurements and baseline measurements. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., interpreting measurements for feature analysis).

Regarding independent claim 10, it is substantially similar to independent claim 1 above, and is rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 13 and 17, they are substantially similar to claims 4 and 8 above, and are likewise rejected.

Regarding independent claim 19, it is substantially similar to independent claim 1 above, and is rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorrami-Wagner as applied to claims 1, 4, 8, 10, 13, 17, and 19 above, and further in view of Keller (US 2016/0098561 A1).

Regarding claim 3, Khorrami-Wagner does not disclose: wherein the plurality of field scans and the plurality of baseline scans comprise measures of the electronic system in a radio frequency spectrum. However, Khorrami-Wagner in view of Keller discloses: wherein the plurality of field scans and the plurality of baseline scans comprise measures of the electronic system in a radio frequency spectrum.
Refer to at least the abstract, [0222], and [0225]-[0226] of Keller with respect to collecting RF emissions during the test. Refer to at least [0055] and [0073]-[0076] of Keller with respect to exemplary RF emissions. Refer to at least [0203] of Keller with respect to multiple RF techniques in conjunction. 
The teachings of Khorrami-Wagner and Keller both concern monitoring device emissions and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khorrami-Wagner to further include monitoring RF emissions for at least the purpose of having additional sensor data to build a more comprehensive model for better analysis.

Regarding claim 12, it is substantially similar to claim 3 above, and is likewise rejected.

 Claim(s) 5-7, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorrami-Wagner as applied to claims 1, 4, 8, 10, 13, 17, and 19 above, and further in view of Kreft (WO 2012/123400 A1).

Regarding claim 5, Khorrami-Wagner does not disclose: further comprising generating an additional field scan of the electronic system comprising a light detection and ranging (lidar) scan of the electronic system. However, Khorrami-Wagner in view of Kreft discloses: further comprising generating an additional field scan of the electronic system comprising a light detection and ranging (lidar) scan of the electronic system.
Refer to at least 1.5.6.2.3.2 on pages 68-69 of Kreft with respect to optical fingerprints for physically unclonable functions for a semiconductor, including LIDAR. 
The teachings of Khorrami-Wagner and Kreft both concern hardware fingerprinting and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khorrami-Wagner to further include LIDAR side channel monitoring for at least the purpose of having additional sensor data to build a more comprehensive model for better analysis.

Regarding claim 6, Khorrami-Wagner-Kreft discloses: The method of claim 1, wherein the plurality of baseline scans is secured by generating a plurality of image file hashes of the plurality of baseline scans using a public-key infrastructure.
Refer to at least 1.5.4.2 on page 43 and 1.5.5.1 on page 49 of Kreft with respect to hashing and signing via a PKI. Further refer to at least lines 34-8 on pages 15-16 with respect to hashed PUF responses. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khorrami-Wagner to include hashed and cryptographically signed sensor data for at least the purposes of reduced data transfer sizes (i.e., achieved via hashing) and/or security or the sensor data itself (i.e., achieved via cryptography).

Regarding claim 7, Khorrami-Wagner-Kreft discloses: The method of claim 6, further comprising confirming the plurality of baseline scans are secured and verified for integrity and authentication by using the public-key infrastructure.
Refer to at least lines 13-18 on page 36 and lines 20-22 on page 52 of Kreft with respect to stored signed hashes of baseline measurements. 
This claim would have been obvious for substantially the same reasons as claim 6 above.

Regarding claims 14-16, they are substantially similar to claims 4-7 above, and are therefore likewise rejected.

Regarding claim 20, it is substantially similar to claims 6-7 above, and is therefore likewise rejected.

 Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorrami-Wagner as applied to claims 1, 4, 8, 10, 13, 17, and 19 above, and further in view of “High-Sensitivity Hardware Trojan Detection Using Multimodal Characterization,” hereinafter “Hu.”

Regarding claim 9, Khorrami-Wagner does not disclose: wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing relief mapping on one of the baseline scans and a corresponding one of the field scans. However, Khorrami-Wagner in view of Hu discloses: wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing relief mapping on one of the baseline scans and a corresponding one of the field scans.
Refer to at least “III. DETECTION FRAMEWORK” of Hu, wherein a feature matrix Bi is obtained for each IC after the transformation by 2DPCA. Then the distance between the testing feature matrix Bi and the authentic feature matrix B is calculated.
Refer to at least FIG. 1-2 of Hu.
The teachings of Khorrami-Wagner and Hu concern malicious behavior detection and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khorrami-Wagner to further include thermal maps and difference calculation for detection of hardware trojans for at least the purpose of increasing detection rates via additional measurement data. 

Regarding claim 18, it is substantially similar to claim 9 above, and is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432